EXHIBIT 99.1 AVINO SILVER & GOLD MINES LTD. Condensed Consolidated Interim Financial Statements For the six months ended June 30, 2015 and 2014 1 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The condensed consolidated interim financial statements of Avino Silver & Gold Mines Ltd. (the “Company”) are the responsibility of the Company’s management. The condensed consolidated interim financial statements are prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and reflect management’s best estimates and judgements based on information currently available. Management has developed and is maintaining a system of internal controls to ensure that the Company’s assets are safeguarded, transactions are authorized and properly recorded, and financial information is reliable. The Board of Directors is responsible for ensuring that management fulfills its responsibilities. The Audit Committee reviews the results of the annual audit and reviews the condensed consolidated interim financial statements prior to their submission to the Board of Directors for approval. The condensed consolidated interim financial statements as at June 30, 2015, and for the periods ended June 30, 2015 and 2014, have not been audited by the Company’s independent auditors. “David Wolfin” “Malcolm Davidson” David Wolfin Malcolm Davidson, CPA, CA President & CEO Chief Financial Officer August 18, 2015 August 18, 2015 2 AVINO SILVER & GOLD MINES LTD. Condensed Consolidated Interim Statements of Financial Position (Expressed in Canadian dollars)(unaudited) Note June 30, 2015 December 31, 2014 (unaudited) ASSETS Current assets Cash and cash equivalents $ 3,256,186 $ 4,249,794 Amounts receivable 2,913,572 2,568,873 Sales taxes recoverable 2,527,375 1,658,617 Prepaid expenses and other assets 1,401,171 812,600 Inventory 3 4,105,416 3,804,141 14,203,720 13,094,025 Exploration and Evaluation Assets 4 38,139,580 29,909,220 Plant, Equipment and Mining Properties 6 21,395,300 18,173,513 Investments in Related Companies 7 77,643 33,889 Investments in Other Companies 8 46,000 60,000 Reclamation Bonds 145,500 145,500 $ 74,007,743 $ 61,416,147 LIABILITIES Current liabilities Accounts payable and accrued liabilities $ 5,187,950 $ 3,968,646 Concentrate prepayment 9 6,276,302 - Current portion of equipment loan 12 161,367 - Current portion of finance lease obligations 13 1,662,979 1,292,326 Taxes payable 1,632,990 993,110 Amounts due to related parties 10(b) 246,343 222,066 15,167,931 6,476,148 Warrant Liability 11 64,514 239,690 Equipment Loan 12 320,385 - Finance Lease Obligations 13 2,251,628 2,007,010 Reclamation Provision 14 2,091,549 2,005,881 Deferred Income Tax Liabilities 5,250,700 5,637,027 Total liabilities 25,146,707 16,365,756 EQUITY Share Capital 15 60,268,222 58,606,898 Equity Reserves 10,599,534 10,797,709 Treasury Shares (14,180 shares, at cost) (101,869 ) (101,869 ) Accumulated Other Comprehensive Income 3,281,563 1,672,009 Accumulated Deficit (25,186,414 ) (25,924,356 ) Total Equity 48,861,036 45,050,391 $ 74,007,743 $ 61,416,147 Commitments – Note 18 Subsequent Events – Note 21 Approved by the Board of Directors on August 18, 2015: Gary Robertson Director David Wolfin Director The accompanying notes are an integral part of the condensed consolidated interim financial statements 3 AVINO SILVER & GOLD MINES LTD. Condensed Consolidated Interim Statements of Operations and Comprehensive Income (Loss) For the three and six months ended June 30, 2015 and 2014 (Expressed in Canadian dollars) (unaudited) Three months ended June 30, Six months ended June 30, Note 2015 2014 2015 2014 Revenue from Mining Operations 16 $ 5,908,883 $ 5,104,921 $ 10,194,424 $ 10,879,048 Cost of Sales 16 3,535,980 2,792,993 5,733,665 5,727,118 Mine Operating Income 2,372,903 2,311,928 4,460,759 5,151,930 General and administrative expenses 17 1,094,459 931,935 2,030,385 2,240,464 Income before other items 1,278,444 1,379,993 2,430,374 2,911,466 Other Items Fair value adjustment on warrant liability 210,265 (489,148 ) 175,176 292,579 Unrealized gain on investments in related companies 7 12,708 7,166 43,754 2,824 Foreign exchange loss (196,370 ) (432,343 ) (136,377 ) (503,464 ) Interest expense (43,514 ) (34,384 ) (76,701 ) (43,389 ) Accretion of reclamation provision (33,677 ) - (67,555 ) - Unrealized gain (loss) on investments 8 (9,000 ) 10,000 (14,000 ) 12,500 Interest and other income (loss) (4,427 ) (487 ) 22,852 4,982 Net Income Before Income Taxes 1,214,429 440,797 2,377,523 2,677,498 Income Taxes Current income tax expense (1,927,007 ) (655,461 ) (2,177,978 ) (808,130 ) Deferred income tax recovery (expense) 1,074,233 127,567 538,397 (612,149 ) (852,774 ) (527,894 ) (1,639,581 ) (1,420,279 ) Net Income (Loss) 361,655 (87,097 ) 737,942 1,257,219 Other Comprehensive Income (Loss) - Items that may be reclassified subsequently to income or loss Currency translation differences of foreign operations (282,153 ) (588,973 ) 1,609,554 (27,157 ) Comprehensive Income (Loss) $ 79,502 $ (676,070 ) $ 2,347,496 $ 1,230,062 Earnings (Loss) per Share Basic 15(e) $ 0.01 $ (0.00 ) $ 0.02 $ 0.04 Diluted 15(e) $ 0.01 $ (0.00 ) $ 0.02 $ 0.04 Weighted Average Number of Common Shares Outstanding Basic 35,819,166 32,234,738 35,798,371 30,982,873 Diluted 36,347,672 33,192,583 36,464,726 31,966,463 The accompanying notes are an integral part of the condensed consolidated interim financial statements 4 AVINO SILVER & GOLD MINES LTD. Condensed Consolidated Interim Statements of Changes in Equity For the six months ended June 30, 2015 and 2014 (Expressed in Canadian dollars) (unaudited) Note Number of Common Shares Share Capital Amount Equity Reserves Treasury Shares Accumulated Other Comprehensive Income Accumulated Deficit Total Equity Balance, December 31, 2013 27,488,834 $ 42,784,832 $ 10,150,849 $ (101,869 ) $ 215,680 $ (28,502,464 ) $ 24,547,028 Common shares issued for cash: Brokered public offerings 4,606,826 10,611,380 - 10,611,380 Less share issuance costs (917,701 ) - (917,701 ) Exercise of stock options 146,100 152,572 - 152,572 Carrying value of stock options exercised - 192,448 (192,448 ) - Share-based payments - - 12,285 - - - 12,285 Options and warrants cancelled or expired - - (10,300 ) - - 10,300 - Net income for the period - 1,257,219 1,257,219 Currency translation differences of foreign operations - (27,157 ) - (27,157 ) Balance, June 30, 2014 32,241,760 $ 52,823,531 $ 9,960,386 $ (101,869 ) $ 188,523 $ (27,234,945 ) $ 35,635,626 Balance, December 31, 2014 35,374,813 $ 58,606,898 $ 10,797,709 $ (101,869 ) $ 1,672,009 $ (25,924,356 ) $ 45,050,391 Common shares issued for cash: Brokered public offerings 15(b)(i) 901,609 1,409,901 - 1,409,901 Less share issuance costs 15(b)(i) (99,670 ) - (99,670 ) Exercise of stock options 15(d) 151,000 144,570 - 144,570 Carrying value of stock options exercised - 206,523 (206,523 ) - Share-based payments - - 8,348 - - - 8,348 Net income for the period - 737,942 737,942 Currency translation differences of foreign operations - 1,609,554 - 1,609,554 Balance, June 30, 2015 36,427,422 $ 60,268,222 $ 10,599,534 $ (101,869 ) $ 3,281,563 $ (25,186,414 ) $ 48,861,036 The accompanying notes are an integral part of the condensed consolidated interim financial statements 5 AVINO SILVER & GOLD MINES LTD. Condensed Consolidated Interim Statements of Cash Flows For the six months ended June 30, 2015 and 2014 (Expressed in Canadian dollars) (unaudited) Note 2015 2014 Cash Provided By (Used In): Operating Activities Net income $ 737,942 $ 1,257,219 Adjustments for non-cash items: Depreciation and depletion 582,033 675,849 Foreign exchange loss 115,830 62,029 Accretion of reclamation provision 67,555 - Share-based payments 8,348 12,285 Deferred income tax expense (recovery) (538,397 ) 612,149 Fair value adjustment on warrant liability (175,176 ) (292,579 ) Unrealized gain on investments (29,754 ) (15,324 ) 768,381 2,311,628 Net change in non-cash working capital items 19 (33,869 ) 147,941 734,512 2,459,569 Financing Activities Shares and units issued for cash, net of issuance costs 1,454,801 11,141,898 Finance lease and equipment loan payments (674,470 ) (305,358 ) 780,331 10,836,540 Investing Activities Net change in non-cash working capital – concentrate prepayment 6,276,302 - Recovery of exploration costs from concentrate proceeds 4,946,538 - Exploration and evaluation expenditures (11,814,836 ) (547,189 ) Additions to plant, equipment and mining properties (1,818,738 ) (2,884,170 ) (2,410,734 ) (3,431,359 ) Change in cash and cash equivalents (895,891 ) 9,864,750 Effect of exchange rate changes on cash and cash equivalents (97,717 ) (103,910 ) Cash and Cash Equivalents, Beginning 4,249,794 3,839,595 Cash and Cash Equivalents, Ending $ 3,256,186 $ 13,600,435 Cash and Cash Equivalents Consist of: Bank balances $ 3,256,186 $ 13,297,149 Guaranteed investment certificates - 303,286 $ 3,256,186 $ 13,600,435 Supplementary Cash Flow Information (Note 19) The accompanying notes are an integral part of the condensed consolidated interim financial statements 6 AVINO SILVER & GOLD MINES LTD. Notes to the condensed consolidated interim financial statements For the six months ended June 30, 2015 and 2014 (Expressed in Canadian dollars) (unaudited) 1. NATURE OF OPERATIONS Avino Silver & Gold Mines Ltd. (the “Company” or “Avino”) was incorporated in 1968 under the laws of the Province of British Columbia, Canada. The Company is engaged in the production and sale of silver, gold, and copper and the, exploration, advancement and acquisition of mineral properties. The Company’s head office and principal place of business is Suite 900, 570 Granville Street, Vancouver, BC, Canada. The Company is a reporting issuer in Canada and the United States and trades on the TSX Venture Exchange (“TSX-V”), the NYSE MKT, and the Frankfurt and Berlin Stock Exchanges. The Company owns interests in mineral properties located in Durango, Mexico as well as in British Columbia and the Yukon, Canada. On October 1, 2012, the Company commenced production of silver and gold at levels intended by management at its San Gonzalo mine in the state of Durango, Mexico. 2. BASIS OF PRESENTATION Statement of Compliance These condensed consolidated interim financial statements are prepared in accordance with International Accounting Standard (“IAS”) 34 - Interim Financial Reporting under International Financial Reporting Standards (“IFRS”) issued by the International Accounting Standards Board (“IASB”). These condensed consolidated interim financial statements follow the same accounting policies and methods of application as the most recent annual consolidated financial statements of the Company, except for the accounting policies which have changed as a result of the adoption of new and revised standards and interpretations which are effective January 1, 2015. These condensed consolidated interim financial statements do not contain all of the information required for full annual financial statements. Accordingly, these condensed consolidated interim financial statements should be read in conjunction with the Company’s December 31, 2014 annual consolidated financial statements, which were prepared in accordance with IFRS as issued by the IASB. Basis of Presentation These condensed consolidated interim financial statements are expressed in Canadian dollars and have been prepared on a historical cost basis except for financial instruments that have been measured at fair value. In addition, these condensed consolidated interim financial statements have been prepared using the accrual basis of accounting on a going concern basis. The accounting policies set out below have been applied consistently to all years presented in these condensed consolidated interim financial statements as if the policies have always been in effect. Significant Accounting Judgements and Estimates The Company’s management makes judgements in its process of applying the Company’s accounting policies to the preparation of its condensed consolidated interim financial statements. In addition, the preparation of financial data requires that the Company’s management make assumptions and estimates of the impacts on the carrying amounts of the Company’s assets and liabilities at the end of the reporting period from uncertain future events and on the reported amounts of revenues and expenses during the reporting period. Actual results may differ from those estimates as the estimation process is inherently uncertain. Estimates are reviewed on an ongoing basis based on historical experience and other factors that are considered to be relevant under the circumstances. Revisions to estimates and the resulting impacts on the carrying amounts of the Company’s assets and liabilities are accounted for prospectively. The critical judgments and estimates applied in the preparation of the Company’s unaudited condensed consolidated interim financial statements for the six months ended June 30, 2015, are consistent with those applied and disclosed in Note 2 to the Company’s audited consolidated financial statements for the year ended December 31, 2014. 7 AVINO SILVER & GOLD MINES LTD. Notes to the condensed consolidated interim financial statements For the six months ended June 30, 2015 and 2014 (Expressed in Canadian dollars) (unaudited) 2. BASIS OF PRESENTATION (continued) Basis of Consolidation The condensed consolidated interim financial statements include the accounts of the Company and its Canadian and Mexican subsidiaries as follows: Subsidiary Ownership Interest Jurisdiction Nature of Operations Oniva Silver and Gold Mines S.A. de C.V. 100% Mexico Mexican operations and administration Promotora Avino, S.A. de C.V. (“Promotora”) 79.09% Mexico Holding company Compañía Minera Mexicana de Avino, S.A. de C.V. (“Avino Mexico”) 98.39% direct 1.27% indirect (Promotora) 99.66% effective Mexico Mining and exploration Bralorne Gold Mines Ltd. 100% Canada Mining and exploration Intercompany balances and transactions, including unrealized income and expenses arising from intercompany transactions, are eliminated in preparing the condensed consolidated interim financial statements. On October 20, 2014, the Company acquired a 100% ownership interest in Bralorne Gold Mines Ltd. (“Bralorne”). Bralorne’s fiscal year end date prior to the acquisition was January 31. On June 4, 2013, the Company converted existing loans advanced to Avino Mexico into new additional shares, resulting in an increase of the Company’s ownership by 0.38% to an effective 99.66%. The intercompany loans and investments are eliminated upon consolidation of the financial statements. The Company had a pre-existing effective ownership interest of 99.28% in Avino Mexico prior to the 0.38% increase. The issuance of shares to the Company by Avino Mexico on June 4, 2013, resulted in a reduction in the non-controlling interest from 0.72% to 0.34%. Financial Instruments All financial assets are initially recorded at fair value and classified into one of four categories: held to maturity, available for sale, loans and receivables, or fair value through profit or loss (“FVTPL”). All financial liabilities are initially recorded at fair value and classified as either FVTPL or other financial liabilities. Loans and receivables and other financial liabilities are subsequently measured at amortized cost. Financial instruments comprise cash and cash equivalents, amounts receivable, investments in related and other companies, reclamation bonds, accounts payable, amounts due to related parties, warrant liability, equipment loan, and finance lease obligations. The Company has classified its cash and cash equivalents, investments in related and other companies, and warrant liability as FVTPL. Amounts receivable, and reclamation bonds are classified as loans and receivables. Accounts payable, amounts due to related parties, equipment loan and finance lease obligations are classified as other financial liabilities. 8 AVINO SILVER & GOLD MINES LTD. Notes to the condensed consolidated interim financial statements For the six months ended June 30, 2015 and 2014 (Expressed in Canadian dollars) (unaudited) 2. BASIS OF PRESENTATION (continued) Financial Instruments (continued) Subsequent to initial recognition, financial assets are measured in accordance with the following: (i) Financial assets classified as fair value through profit or loss are measured at fair value. All gains and losses resulting from changes in their fair value are included in net income (loss) in the period in which they arise. (ii) Held-to-maturity investments and loans and receivables are initially measured at fair value and subsequently measured at amortized cost. Amortization of premiums or discounts and transaction costs are amortized into net income (loss), using the effective interest method less any impairment. (iii) Available-for-sale financial assets are measured at fair value, with unrealized gains and losses recorded in other comprehensive income until the asset is realized, at which time they will be recorded in net income (loss). Other than temporary impairments on available-for-sale financial assets are recorded in net income (loss). Subsequent to initial recognition, financial liabilities are measured in accordance with the following: (i) Financial liabilities classified as other financial liabilities are initially recognized at fair value less transaction costs. After initial recognition, other financial liabilities are subsequently measured at amortized cost using the effective interest method. The effective interest method is a method of calculating the amortized cost of a financial liability and of allocating interest expense over the relevant period. The effective interest rate is the rate that exactly discounts estimated future cash payments through the expected life of the financial liability or, where appropriate, a shorter period. (ii) Financial liabilities classified as fair value through profit or loss include financial liabilities held for trading and financial liabilities designated upon initial recognition as fair value through profit or loss. Fair value changes on financial liabilities classified as fair value through profit or loss are recognized in net income (loss). At June 30, 2015, the Company classified share purchase warrants with an exercise price in U.S. dollars (see Note 11) as financial liabilities at fair value through profit or loss. As these warrants are exercised, the fair value of the recorded warrant liability on date of exercise is included in share capital along with the proceeds from the exercise. If these warrants expire, the related decrease in warrant liability is recognized in net income (loss). The mandatory adoption of the following new and revised accounting standards and interpretations on January 1, 2015 had no significant impact on the Company’s condensed consolidated interim financial statements for the periods presented: Annual improvements In December 2013, the IASB issued the Annual Improvements 2010-2012 and 2011-2013 cycles, effective for annual periods beginning on or after July 1, 2014. The following accounting standards were issued but not yet effective as of June 30, 2015: IFRS 15 – Revenue from Contracts with Customers In May 2014, the IASB issued IFRS 15 – Revenue from Contracts with Customers ("IFRS 15") which supersedes IAS 11 – Construction Contracts, IAS 18 – Revenue, IFRIC 13 – Customer Loyalty Programmes, IFRIC 15 – Agreements for the Construction of Real Estate, IFRIC 18 – Transfers of Assets from Customers, and SIC 31 – Revenue – Barter Transactions Involving Advertising Services. IFRS 15 establishes a comprehensive five-step framework for the timing and measurement of revenue recognition. The standard is effective for annual periods beginning on or after January 1, 2018. The Company is currently evaluating the impact the final standard is expected to have on its condensed consolidated interim financial statements. 9 AVINO SILVER & GOLD MINES LTD. Notes to the condensed consolidated interim financial statements For the six months ended June 30, 2015 and 2014 (Expressed in Canadian dollars) (unaudited) 2. BASIS OF PRESENTATION (continued) IFRS 9 – Financial Instruments The IASB intends to replace IAS 39 – Financial Instruments: Recognition and Measurement in its entirety with IFRS 9 – Financial Instruments (“IFRS 9”) which is intended to reduce the complexity in the classification and measurement of financial instruments. In February 2014, the IASB tentatively determined that the revised effective date for IFRS 9 would be January 1, 2018. The Company is currently evaluating the impact the final standard is expected to have on its condensed consolidated interim financial statements. IFRS 7 Financial instruments: Disclosure IFRS 7 was amended to require additional disclosures on transition from IAS 39 to IFRS 9. The standard is effective on adoption of IFRS 9, which is effective for annual periods commencing on or after January 1, 2018. The Company is currently evaluating the impact this standard is expected to have on its condensed consolidated interim financial statements. IFRS 10 Consolidated Financial Statements The amendments to IFRS 10 will require a full gain or loss to be recognized when a transaction involves a business (whether it is housed in a subsidiary or not), while a partial gain or loss would be recognized when a transaction involves assets that do not constitute a business, even if the assets are housed in a subsidiary. The amendments are effective for transactions occurring in annual periods beginning on or after January 1, 2016. The Company is currently evaluating the impact these amendments are expected to have on its condensed consolidated interim financial statements. Annual improvements In September 2014, the IASB issued the Annual Improvements 2012-2014 cycle, effective for annual periods beginning on or after July 1, 2016. These annual improvements made necessary but non-urgent amendments to existing IFRSs. These amendments are not expected to have a significant impact on the Company's condensed consolidated interim financial statements. 3. INVENTORY June 30, 2015 December 31,2014 Process material stockpiles $ 2,551,588 $ 2,730,816 Materials and supplies 998,594 723,698 Concentrate 555,234 349,627 $ 4,105,416 $ 3,804,141 The amount of inventory recognized as an expense for the six months ended June 30, 2015, totalled $5,733,665 (June 30, 2014 – $5,727,118), and includes production costs and depreciation and depletion directly attributable to the inventory production process. 10 AVINO SILVER & GOLD MINES LTD. Notes to the condensed consolidated interim financial statements For the six months ended June 30, 2015 and 2014 (Expressed in Canadian dollars) (unaudited) 4. EXPLORATION AND EVALUATION ASSETS The Company has accumulated the following acquisition, exploration and evaluation costs which are not subject to depletion: Durango,Mexico British Columbia, Canada Yukon,Canada Total Balance, January 1, 2014 $ 15,686,172 $ 3 $ 1 $ 15,686,176 Acquisition - 9,752,300 - 9,752,300 Costs incurred during 2014: Mine and camp costs 4,099,672 1,323,105 - 5,422,777 Drilling and exploration 870,562 368,081 - 1,238,643 Depreciation of plant and equipment 495,847 - - 495,847 Effect of movements in exchange rates 407,455 - - 407,455 Assessments and taxes 164,127 678 - 164,805 Geological and related services 68,328 85,425 - 153,753 Assays - 16,088 - 16,088 Sale of concentrate (2,510,304 ) (918,320 ) - (3,428,624 ) Balance, December 31, 2014 $ 19,281,859 $ 10,627,360 $ 1 $ 29,909,220 Costs incurred during 2015: Mine and camp costs 7,921,585 2,715,606 - 10,637,191 Effect of movements in exchange rates 619,683 - - 619,683 Drilling and exploration 614,243 633,963 - 1,248,206 Depreciation of plant and equipment 445,729 - - 445,729 Assessments and taxes 69,246 31,909 - 101,155 Geological and related services 774 82,057 - 82,831 Assays - 42,103 - 42,103 Sale of concentrate (4,200,983 ) (745,555 ) - (4,946,538 ) Balance, June 30, 2015 $ 24,752,136 $ 13,387,443 $ 1 $ 38,139,580 Additional information on the Company’s exploration and evaluation properties by region is as follows: (a) Durango, Mexico The Company’s subsidiary Avino Mexico owns 42 mineral claims and leases 4 mineral claims in the state of Durango, Mexico. The Company’s mineral claims in Mexico are divided into the following four groups: 11 AVINO SILVER & GOLD MINES LTD. Notes to the condensed consolidated interim financial statements For the six months ended June 30, 2015 and 2014 (Expressed in Canadian dollars) (unaudited) 4. EXPLORATION AND EVALUATION ASSETS (continued) (a) Durango, Mexico (continued) (i) Avino mine area property The Avino mine area property is situated around the towns of Panuco de Coronado and San Jose de Avino and surrounding the historic Avino mine site. There are four exploration concessions covering 154.4 hectares, 24 exploitation concessions covering 1,284.7 hectares, and one leased exploitation concession covering 98.83 hectares. Within the Avino mine site area is the Company’s San Gonzalo mine which achieved production levels intended by management as of October 1, 2012, and on that date accumulated exploration and evaluation costs for the San Gonzalo mine were transferred to mining properties. (ii) Gomez Palacio property The Gomez Palacio property is located near the town of Gomez Palacio, and consists of nine exploration concessions covering 2,549 hectares. (iii) Santiago Papasquiaro property The Santiago Papasquiaro property is located near the village of Papasquiaro, and consists of four exploration concessions covering 2,552.6 hectares and one exploitation concession covering 602.9 hectares. (iv) Unification La Platosa properties The Unification La Platosa properties, consisting of three leased concessions in addition to the leased concession described in Note (i) above, are situated within the Avino mine area property around the towns of Panuco de Coronado and San Jose de Avino and surrounding the formerly producing Avino mine. In February 2012, the Company’s wholly-owned Mexican subsidiary entered into a new agreement with Minerales de Avino, S.A. de C.V. (“Minerales”) whereby Minerales has indirectly granted to the Company the exclusive right to explore and mine the La Platosa property known as the “ET zone”. Under the agreement, the Company has obtained the exclusive right to explore and mine the property for an initial period of 15 years, with the option to extend the agreement for another 5 years. In consideration of the granting of these rights, the Company issued 135,189 common shares with a fair value of $250,100. The Company has agreed to pay to Minerales a royalty equal to 3.5% of net smelter returns (“NSR”) at the commencement of production from the property. In addition, after the start of production, if the minimum monthly processing rate of the mine facilities is less than 15,000 tonnes, then the Company must pay to Minerales a minimum royalty equal to the applicable NSR royalty based on processing at a monthly rate of 15,000 tonnes. Minerales has also granted to the Company the exclusive right to purchase a 100% interest in the property at any time during the term of the agreement (or any renewal thereof), upon payment of US$8 million within 15 days of the Company’s notice of election to acquire the property. The purchase would be subject to a separate purchase agreement for the legal transfer of the property. 12 AVINO SILVER & GOLD MINES LTD. Notes to the condensed consolidated interim financial statements For the six months ended June 30, 2015 and 2014 (Expressed in Canadian dollars) (unaudited) 4. EXPLORATION AND EVALUATION ASSETS (continued) (a) Durango, Mexico (continued) The Company continues to assess its development activities at the ET zone with reference to guidance for development of mineral projects and eventual production from those projects should expected development activities prove successful. The Company’s annual financial statements cite a number of factors requiring management judgment that are considered in the decision of whether a mineral project is in the condition necessary for it to be capable of operating in the manner intended by management, including factors which support both technical feasibility and commercial viability of a project. In the periods before management determines technical feasibility and commercial viability have been achieved, the Company records in its statement of financial position the costs of extracting and processing mineralized material from the ET zone as exploration and evaluation costs, and records a reduction to the carrying value of those costs for any proceeds from sales of ET zone concentrate. During the six months ended June 30, 2015, the Company reduced its exploration and evaluation assets in the statement of financial position by $4,200,983 (US$3,280,100) for sales of 1,621 tonnes of ET zone copper/silver/gold concentrate. (b) British Columbia, Canada (i) Bralorne Mine The Company owns a 100% undivided interest in certain mineral properties located in the Lillooet Mining Division. There is an underlying agreement on 12 crown grants in which the Company is required to pay 1.6385% of Net Smelter Proceeds of Production from the claims, and pay fifty cents ($0.50) per ton of ore produced from these claims if the ore grade exceeds 0.75 ounces per ton gold. Subsequent to June 30, 2015, the shares of Bralorne Gold Mines Ltd. (the 100%-owned subsidiary which holds title to the Bralorne Mine property) were registered as security for a US$10,000,000 prepayment facility (Note 21). (ii) The Company’s mineral claims in British Columbia encompass two additional properties, Minto and Olympic-Kelvin, each of which consists of 100% owned Crown-granted mineral claims located in the Lillooet Mining Division. (c) Yukon, Canada The Company has a 100% interest in 14 quartz leases located in the Mayo Mining Division of Yukon, Canada which collectively comprise the Eagle property. In January 2012, the Company entered into an option agreement on the Eagle property, under which the optionee is required to make cash payments, incur exploration expenditures, and issue shares to the Company in order to earn a 75% interest in the property. During the six months ended June 30, 2015, the optionee withdrew from the option agreement, and the entire interest in the property reverted back to the Company. 5. NON-CONTROLLING INTEREST At June 30, 2015, the Company had an effective 99.66% (December 31, 2014 - 99.66%) interest in its subsidiary Avino Mexico and the remaining 0.34% (December 31, 2014 - 0.34%) interest represents a non-controlling interest. The accumulated deficit and current period income attributable to the non-controlling interest are insignificant and accordingly have not been recognized in the condensed consolidated interim financial statements. 13 AVINO SILVER & GOLD MINES LTD. Notes to the condensed consolidated interim financial statements For the six months ended June 30, 2015 and 2014 (Expressed in Canadian dollars) (unaudited) 6. PLANT, EQUIPMENT, AND MINING PROPERTIES Mining properties Office equipment, furniture, and fixtures Computer equipment Mine machinery and transportation equipment Mill machinery and processing equipment Buildings Total $ COST Balance at January 1, 2014 3,433,028 46,141 117,457 4,742,728 3,502,079 522,779 12,364,212 Additions 808,713 15,663 96,138 3,346,357 3,343,270 970,768 8,580,909 Effect of movements in exchange rates 276,388 3,715 9,456 381,830 281,947 42,088 995,424 Balance at December 31, 2014 4,518,129 65,519 223,051 8,470,915 7,127,296 1,535,635 21,940,545 Additions 447,250 4,657 30,438 1,845,214 752,761 7,658 3,087,978 Effect of movements in exchange rates 321,851 4,667 15,889 599,438 572,470 48,630 1,562,945 Balance at June 30, 2015 5,287,230 74,843 269,378 10,915,567 8,452,527 1,591,923 26,591,468 ACCUMULATED DEPLETION AND DEPRECIATION Balance at January 1, 2014 221,779 13,609 36,181 916,345 221,385 390,296 1,799,595 Additions 533,465 7,657 29,610 1,008,949 204,881 37,990 1,822,552 Effect of movements in exchange rates 17,855 1,096 2,913 73,775 17,823 31,423 144,885 Balance at December 31, 2014 773,099 22,362 68,704 1,999,069 444,089 459,709 3,767,032 Additions 315,746 4,112 20,071 642,243 148,674 29,943 1,160,789 Effect of movements in exchange rates 55,072 1,593 4,894 142,405 31,635 32,748 268,347 Balance at June 30, 2015 1,143,917 28,067 93,669 2,783,717 624,398 522,400 5,196,168 NET BOOK VALUE At June 30, 2015 4,143,313 46,776 175,709 8,131,850 7,828,129 1,069,523 21,395,300 At December 31, 2014 3,745,030 43,157 154,347 6,471,846 6,683,207 1,075,926 18,173,513 Plant, equipment, and mining properties includes $181,682 as at June 30, 2015 (December 31, 2014 - $892,172), on which no depreciation was charged in the periods then ended. 14 AVINO SILVER & GOLD MINES LTD. Notes to the condensed consolidated interim financial statements For the six months ended June 30, 2015 and 2014 (Expressed in Canadian dollars) (unaudited) 7. INVESTMENTS IN RELATED COMPANIES Investments in related companies comprise the following: Accumulated Unrealized Fair Value June 30, Fair Value December 31, Cost Gains 2015 2014 (a) Levon Resources Ltd. $ 4,236 $ 73,406 $ 77,642 $ 33,888 (b) Oniva International Services Corp. 1 - 1 1 $ 4,237 $ 73,406 $ 77,643 $ 33,889 During the six months ended June 30, 2015, the Company recorded a $43,754 unrealized gain (June 30, 2014 – $2,824) on investments in related companies, representing the change in fair value during the period. (a) Levon Resources Ltd. (“Levon”) The Company’s investment in Levon consists of 141,200 common shares with a quoted market value of $77,642 as at June 30, 2015 (December 31, 2014 - $33,888). Levon is a public company with common directors. (b) Oniva International Services Corp. (“Oniva”) The Company and its subsidiary each hold a 1/5 indirect beneficial ownership interests in Oniva, with three other public companies holding equal 1/5 indirect beneficial ownership interest. David Wolfin and Malcolm Davidson, the Company’s CEO and CFO, serve as directors of Oniva, and certain of the Company’s directors and officers also serve in those capacities in all three of the other companies. The companies’ interests in Oniva are held in trust by David Wolfin and a family member of Mr. Wolfin. See Note 10(c) for a description of transactions with Oniva and Note 18 for disclosure of the Company’s commitments with Oniva. 8. INVESTMENTS IN OTHER COMPANIES The Company classifies its investments in other companies as a long-term investment designated at fair value through profit and loss, summarized as follows: Accumulated Unrealized Fair Value June 30, Fair Value December 31, Cost Gains Losses 2015 2014 (a) Avaron Mining Corp. $ 40,000 $ - $ 40,000 $ 40,000 (b) Benz Mining Corp. 14,500 (8,500 ) 6,000 20,000 $ 54,500 $ (8,500 ) $ 46,000 $ 60,000 15 AVINO SILVER & GOLD MINES LTD. Notes to the condensed consolidated interim financial statements For the six months ended June 30, 2015 and 2014 (Expressed in Canadian dollars) (unaudited) 8. INVESTMENTS IN OTHER COMPANIES (continued) (a) Avaron Mining Corp. (“Avaron”) In January 2012, the Company acquired 150,000 common shares of Avaron at a cost of $15,000. In April 2013, Avino received an additional 250,000 common shares at a cost of $25,000. (b) Benz Mining Corp. (“Benz”) In April 2013, the Company acquired 50,000 common shares of Benz. The value assigned to the investment is based on the market price of Benz’s common shares on the date the agreement was entered into. 9. CONCENTRATE PREPAYMENT On May 8, 2015, the Company entered into a concentrate sale contract for material produced during the second quarter of 2015 from the ET zone of the Avino mine area property. Under the terms of the contract the buyer provided a US$5,000,000 prepayment which was applied against the Company’s shipment of the concentrates subsequent to June 30, 2015. The prepayment was secured by the concentrates delivered under the contract and interest accrued at LIBOR (3 month U.S. dollar) plus 3.5%. 10. RELATED PARTY TRANSACTIONS AND BALANCES All related party transactions are recorded at the exchange amount which is the amount agreed to by the Company and the related party. (a) Key management personnel The Company has identified its directors and certain senior officers as its key management personnel. The compensation costs for key management personnel for the six months ended June 30, 2015 and 2014 were as follows: Three months ended June 30, Six months ended June 30, 2015 2014 2015 2014 Salaries, benefits, and consulting fees $ 199,914 $ 165,755 $ 385,419 $ 517,994 (b) Amounts due to/from related parties In the normal course of operations the Company transacts with companies related to Avino’s directors or officers. All amounts payable and receivable are non-interest bearing, unsecured and due on demand. Advances to Oniva International Services Corp. of $197,520 (December 31, 2014 - $121,639) for expenditures to be incurred on behalf of the Company are included in prepaid expenses and other assets on the consolidated statements of financial position. As at June 30, 2015, and December 31, 2014, the following amounts were due to related parties: June 30,2015 December 31, 2014 Oniva International Services Corp. $ 219,929 $ 171,650 Directors 19,610 19,259 Jasman Yee & Associates, Inc. 6,804 4,032 Intermark Capital Corp. - 21,875 Wear Wolfin Designs Ltd. - 5,250 $ 246,343 $ 222,066 16 AVINO SILVER & GOLD MINES LTD. Notes to the condensed consolidated interim financial statements For the six months ended June 30, 2015 and 2014 (Expressed in Canadian dollars) (unaudited) 10. RELATED PARTY TRANSACTIONS AND BALANCES (continued) (c) Other related party transactions The Company has entered into a cost sharing agreement with Oniva International Services Corp. (“Oniva”) for office and administration services. Pursuant to the cost sharing agreement, the Company will reimburse Oniva for a percentage of overhead and corporate expenses and for out-of-pocket expenses incurred on behalf of the Company. The cost sharing agreement may be terminated with one-month notice by either party without penalty. The transactions with Oniva during the six months ended June 30, 2015 and 2014 are summarized below: Three months ended June 30, Six months ended June 30, 2015 2014 2015 2014 Office and miscellaneous $ 204,964 $ 99,377 $ 367,855 $ 188,409 Salaries and benefits 112,503 70,012 230,180 169,006 $ 317,467 $ 169,389 $ 598,035 $ 357,415 Salaries and benefits above included $9,593 for key management personnel compensation that has been included in Note 10(a). For services provided to the Company as President and Chief Executive Officer, the Company pays Intermark Capital Corporation (“ICC”), a company controlled by David Wolfin, the Company’s president and CEO and also a director, for consulting services. For the six months ended June 30, 2015, the Company paid $125,000 (2014 - $308,333, including a one-time bonus) to ICC. The Company pays Jasman Yee & Associates, Inc. (“JYAI”), a company whose managing director is Jasman Yee, a director of the Company, for operational, managerial, metallurgical, engineering and consulting services related to the Company’s activities. For the six months ended June 30, 2015 and 2014, the Company paid $36,960 and $40,798, respectively, to JYAI. The Company pays Wear Wolfin Designs Ltd. (“WWD”), a company whose director is the brother-in-law of David Wolfin, the Company’s president and CEO and also a director, for financial consulting services related to ongoing consultation with stakeholders and license holders. For the six months ended June 30, 2015 and 2014, the Company paid $15,000 and $15,000, respectively, to WWD. 11. WARRANT LIABILITY The Company’s warrant liability arises as a result of the issuance of warrants exercisable in U.S. dollars. As the denomination is different from the Canadian dollar functional currency of the entity issuing the underlying shares, the Company recognizes a derivative liability for these warrants and re-measures the liability at the end of each reporting period using the Black-Scholes model. A reconciliation of the changes in the warrant liability during the period is as follows: June 30, 2015 December 31, 2014 Balance at beginning of the period $ 239,690 $ - Recognition upon issuance - 1,295,647 Fair value adjustment (175,176 ) (1,055,957 ) Balance at end of the period $ 64,514 $ 239,690 17 AVINO SILVER & GOLD MINES LTD. Notes to the condensed consolidated interim financial statements For the six months ended June 30, 2015 and 2014 (Expressed in Canadian dollars) (unaudited) 11. WARRANT LIABILITY (continued) Continuity of derivative warrants during the period is as follows: Underlying Shares Weighted Average Exercise Price Derivative warrants outstanding and exercisable, December 31, 2014 and June 30, 2015 1,033,059 US$ 2.87 Derivative warrants outstanding and exercisable as at June 30, 2015, are as follows: Exercise Price Derivative Warrants Outstandingand Exercisable Expiry Date perShare June 30,2015 December 31, 2014 February 25, 2017 US$ 2.87 1,033,059 1,033,059 As at June 30, 2015, the weighted average remaining contractual life of warrants outstanding was 1.65 years. Valuation of the warrant liability requires the use of highly subjective estimates and assumptions including the expected stock price volatility. The expected volatility used in valuing warrants is based on volatility observed in historical periods. Changes in the underlying assumptions can materially affect the fair value estimates. The fair value of the warrant liability was calculated using the Black-Scholes model with the following weighted average assumptions and resulting fair values: June 30, 2015 December 31,2014 Weighted average assumptions: Risk-free interest rate 0.49 % 1.00 % Expected dividend yield 0 % 0 % Expected option life (years) 1.65 2.14 Expected stock price volatility 59.07 % 66.42 % Weighted average fair value $ 0.06 $ 0.23 12. EQUIPMENT LOAN The Company has entered into a loan for mining equipment expiring in June 2018 with a fixed interest rate of 4.75% per annum. The Company’s obligations under the loan are secured by the mining equipment. As at June 30, 2015, plant, equipment, and mining properties includes a net carrying amount of $519,250 (December 31, 2014 - $nil) for this mining equipment. The contractual maturity and interest charges in respect of the Company’s obligations under this equipment loan are as follows: June 30,2015 December 31,2014 Not later than one year $ 179,532 $ - Later than one year and not later than five years 336,237 - Less: Future interest charges (34,017 ) - Present value of loan payments 481,752 - Less: Current portion (161,367 ) - Non-current portion $ 320,385 $ - 18 AVINO SILVER & GOLD MINES LTD. Notes to the condensed consolidated interim financial statements For the six months ended June 30, 2015 and 2014 (Expressed in Canadian dollars) (unaudited) 13. FINANCE LEASE OBLIGATIONS The Company has entered into mining equipment leases expiring between 2015 and 2020 with interest rates ranging from 4.50% to 13.90% per annum. The Company has the option to purchase the mining equipment at the end of the lease term for a nominal amount. The Company’s obligations under finance leases are secured by the lessor’s title to the leased assets. As at June 30, 2015, plant and equipment includes a net carrying amount of $6,522,156 (December 31, 2014 - $5,322,510) for this leased mining equipment. The contractual maturities and interest charges in respect of the Company’s finance lease obligations are as follows: June 30,2015 December 31,2014 Not later than one year $ 1,799,434 $ 1,362,766 Later than one year and not later than five years 2,380,314 2,216,930 Less: Future interest charges (265,141 ) (280,360 ) Present value of minimum lease payments 3,914,607 3,299,336 Less: Current portion (1,662,979 ) (1,292,326 ) Non-current portion $ 2,251,628 $ 2,007,010 The Company has a US$5,375,400 master credit facility with Caterpillar Finance that is used to acquire equipment necessary for advancing operations at the San Gonzalo Mine and for continuing exploration activity at the Avino Mine. As of June 30, 2015, the Company had US$1,959,386 in available credit remaining under this facility. Additionally, the Company has a US$5,000,000 credit facility with Sandvik Customer Finance LLC that is used to acquire equipment necessary for advancing operations at the San Gonzalo Mine and for continuing exploration activity at the Avino Mine and the Bralorne Mine. As of June 30, 2015, the Company had US$4,373,873 in available credit remaining under this facility. 14. RECLAMATION PROVISION Management’s estimate of the reclamation provision at June 30, 2015, is $2,091,549 (December 31, 2014 - $2,005,881). The present value of the obligation was calculated using a risk-free interest rate of 7% (December 31, 2014 – 7%) and an inflation rate of 4.25% (December 31, 2014 – 4.25%). Reclamation activities are estimated to begin in 2019 for San Gonzalo and in 2023 for the Avino Mine. The undiscounted value of the obligation is $2,293,196 (December 31, 2014 - $2,269,534). A reconciliation of the changes in the reclamation provision during the periods is as follows: June 30, 2015 December 31, 2014 Balance at beginning of the period $ 2,005,881 $ 1,833,938 Unwinding of discount 67,555 131,787 Effect of movements in exchange rates 18,113 (57,844 ) Provision recognized on acquisition of Bralorne Gold Mines Ltd. - 98,000 Balance at end of the period $ 2,091,549 $ 2,005,881 19 AVINO SILVER & GOLD MINES LTD. Notes to the condensed consolidated interim financial statements For the six months ended June 30, 2015 and 2014 (Expressed in Canadian dollars) (unaudited) 15. SHARE CAPITAL (a) Authorized: Unlimited common shares without par value. (b) Issued: (i) During the six months ended June 30, 2015, the Company continued to issue shares in an at-the-market offering under prospectus supplements, the latest of which was filed on May 27, 2015 for up to US$6,000,000. The Company sold an aggregate of 901,609 common shares at an average price of $1.56 (US$1.28) per common share for gross proceeds of $1,409,901 (US$1,152,814) during six months ended June 30, 2015. The Company paid a 3% cash commission on the gross proceeds in the amount of $42,297 (US$34,584) and incurred additional accounting, legal and regulatory costs of $57,373. (ii) During the six months ended June 30, 2015, the Company issued 151,000 common shares upon the exercise of stock options for gross proceeds of $144,570. (c) Warrants: During the six months ended June 30, 2015, and the year ended December 31, 2014 there were no warrants issued or exercised. There were 1,033,059 warrants issued during the year ended December 31, 2014 as summarized in Note 11. (d) Stock options: The Company has a stock option plan to purchase the Company’s common shares, under which it may grant stock options of up to 10% of the Company’s total number of shares issued and outstanding on a non-diluted basis. The stock option plan provides for the granting of stock options to directors, officers, and employees (up to a limit of 5%), and to persons providing investor relations or consulting services (up to a limit of 2%), the limits being based on the Company’s total number of issued and outstanding shares per year. The stock options vest on the date of grant, except for those issued to persons providing investor relations services, which vest over a period of one year. The option price must be greater than or equal to the discounted market price on the grant date, and the option term cannot exceed five years from the grant date. Continuity of stock options for the six months ended June 30, 2015 and the year ended December 31, 2014 is as follows: Underlying Shares Weighted AverageExercise Price Stock options outstanding and exercisable, December 31, 2013 2,642,957 $ 1.16 Granted 1,035,000 $ 1.90 Forfeited (50,000 ) $ 1.15 Exercised (266,457 ) $ 1.16 Stock options outstanding and exercisable, December 31, 2014 3,361,500 $ 1.39 Exercised (151,000 ) $ 0.96 Stock options outstanding and exercisable, June 30, 2015 3,210,500 $ 1.41 As at June 30, 2015, the weighted average remaining contractual life of stock options outstanding was 2.05 years. 20 AVINO SILVER & GOLD MINES LTD. Notes to the condensed consolidated interim financial statements For the six months ended June 30, 2015 and 2014 (Expressed in Canadian dollars) (unaudited) 15. SHARE CAPITAL (continued) (d) Stock options (continued): Details of stock options outstanding and exercisable are as follows: Stock Options Outstanding Expiry Date ExercisePrice June 30,2015 December 31, 2014 January 14, 2015 $ 0.81 - 45,000 September 10, 2015 $ 1.05 225,000 225,000 January 18, 2016 $ 1.02 745,500 806,500 September 30, 2016 $ 1.02 650,000 695,000 February 18, 2018 $ 1.60 195,000 195,000 September 9, 2018 $ 1.62 360,000 360,000 September 19, 2019 $ 1.90 855,000 855,000 December 22, 2019 $ 1.90 180,000 180,000 3,210,500 3,361,500 (e) Earnings per share: The calculations for earnings per share and diluted earnings per share for the three and six months ended June 30, 2015 and 2014 are as follows: Three months ended June 30, Six months ended June 30, 2015 2014 2015 2014 Net income (loss) for the period $ 361,655 $ (87,097 ) $ 737,942 $ 1,257,219 Basic weighted average number of shares outstanding 35,819,166 32,234,738 35,798,371 30,982,873 Effect of dilutive share options 528,506 700,667 666,355 983,592 Diluted weighted average number of shares outstanding 36,347,672 33,192,583 36,464,726 31,966,463 Basic earnings per share $ 0.01 $ (0.00 ) $ 0.02 $ 0.04 Diluted earnings per share $ 0.01 $ (0.00 ) $ 0.02 $ 0.04 16. REVENUE AND COST OF SALES Revenue and the related cost of sales reflect the sale of silver and gold concentrate from the San Gonzalo mine during the six months ended June 30, 2015, and from the San Gonzalo mine and the historic Avino stockpiles for the six months ended June 30, 2014. Cost of sales consists of changes in inventories, direct costs including personnel costs, general and administrative costs, energy costs (principally diesel fuel and electricity), maintenance and repair costs, operating supplies, external services, third party transport fees, depreciation and depletion and other expenses for the periods. Direct costs include the costs of extracting co-products. Cost of sales is based on the weighted average cost of contained or recoverable ounces sold for the periods and consists of the following: Three months ended June 30, Six months ended June 30, 2015 2014 2015 2014 Direct costs $ 2,993,476 $ 2,452,371 $ 5,170,156 $ 5,083,031 Depreciation and depletion 542,504 340,622 563,509 644,087 $ 3,535,980 $ 2,792,993 $ 5,733,665 $ 5,727,118 21 AVINO SILVER & GOLD MINES LTD. Notes to the condensed consolidated interim financial statements For the six months ended June 30, 2015 and 2014 (Expressed in Canadian dollars) (unaudited) 17. GENERAL AND ADMINISTRATIVE EXPENSES General and administrative expenses on the condensed consolidated interim statements of operations consist of the following: Three months ended June 30, Six months ended June 30, 2015 2014 2015 2014 Salaries and benefits $ 393,467 $ 255,057 $ 737,252 $ 794,320 Professional fees 202,687 110,622 315,812 231,300 Office and miscellaneous 165,142 251,786 310,996 480,884 Management and consulting fees 161,403 104,393 318,664 365,285 Travel and promotion 92,872 49,589 164,645 93,733 Investor relations 58,406 89,135 114,768 135,055 Directors fees 20,000 20,000 40,000 40,000 Depreciation 9,330 16,441 18,524 31,762 Regulatory and compliance fees (8,848 ) 34,912 9,724 68,125 $ 1,094,459 $ 931,935 $ 2,030,385 $ 2,240,464 18. COMMITMENTS The Company has a cost sharing agreement to reimburse Oniva for a percentage of its overhead expenses, to reimburse 100% of its out-of-pocket expenses incurred on behalf of the Company, and to pay a percentage fee based on Oniva’s total overhead and corporate expenses. The agreement may be terminated with one-month notice by either party. Transactions and balances with Oniva are disclosed in Note 10. The Company and its subsidiaries have various operating lease agreements for their office premises, use of land, and equipment. Commitments in respect of these lease agreements are as follows: June 30,2015 December 31,2014 Not later than one year $ 343,224 $ 301,121 Later than one year and not later than five years 47,641 134,291 Later than five years 48,672 56,235 $ 439,537 $ 491,647 Office lease payments recognized as an expense during the six months ended June 30, 2015, totalled $106,324 (2014 - $42,289). 19. SUPPLEMENTARY CASH FLOW INFORMATION June 30,2015 June 30,2014 Net change in non-cash working capital items: Accounts payable and accrued liabilities $ 1,219,304 $ 268,802 Taxes payable 639,880 959,872 Amounts due to related parties 24,277 26,368 Sales taxes recoverable (868,758 ) (430,019 ) Prepaid expenses and other assets (588,571 ) (325,329 ) Amounts receivable (344,699 ) (114,961 ) Inventory (115,302 ) (242,164 ) Interest receivable - 5,372 $ (33,869 ) $ 147,941 June 30, 2015 June 30,2014 Taxes paid $ 3,739,175 $ - Interest paid 64,396 43,389 22 AVINO SILVER & GOLD MINES LTD. Notes to the condensed consolidated interim financial statements For the six months ended June 30, 2015 and 2014 (Expressed in Canadian dollars) (unaudited) 20. FINANCIAL INSTRUMENTS The fair values of the Company’s cash and cash equivalents, amounts receivable, amounts due to related parties, and accounts payable approximate their carrying values because of the short-term nature of these instruments. The fair values of investments in related and other companies are based on quoted market prices. The carrying values of the equipment loan and of the finance lease obligations approximate their fair values based on current market rates for similar debt. The warrant liability is recorded at fair value. The Company’s financial instruments are exposed to certain financial risks, including credit risk, liquidity risk, and market risk. (a) Credit Risk Credit risk is the risk that one party to a financial instrument will cause a financial loss for the other parties by failing to discharge an obligation. The Company has exposure to credit risk through its cash and cash equivalents and amounts receivable. The Company manages credit risk, in respect of cash and cash equivalents, by maintaining the majority of cash at highly rated financial institutions. The Company is exposed to a significant concentration of credit risk with respect to its trade accounts receivable balance because all of its concentrate sales are with two counterparties. However, the Company has not recorded any allowance against its trade receivables because to-date all balances owed have been settled in full when due (typically within 60 days of submission) and because of the nature of the counterparties. The Company’s maximum exposure to credit risk at the end of any period is equal to the carrying amount of these financial assets as recorded in the consolidated statement of financial position. At June 30, 2015, no amounts were held as collateral. (b) Liquidity Risk Liquidity risk is the risk that the Company will encounter difficulty in satisfying financial obligations as they become due. The Company manages its liquidity risk by forecasting cash flows required by its operating, investing and financing activities. The Company had cash and cash equivalents at June 30, 2015, in the amount of $3,256,186 (December 31, 2014 - $4,249,794) in order to meet short-term business requirements. At June 30, 2015, the Company had current liabilities of $15,167,931 (December 31, 2014 - $6,476,148). Accounts payable have contractual maturities of approximately 30 to 90 days, or are due on demand and are subject to normal trade terms. The current portions of finance lease obligations and equipment loan are due within 12 months of the consolidated statement of financial position date. Amounts due to related parties are without stated terms of interest or repayment. The concentrate prepayment is settled upon delivery of concentrate, with any shortfall remedied in cash or in concentrate at the buyer’s determination. (c) Market Risk Market risk consists of interest rate risk, foreign currency risk and price risk. These are discussed further below. Interest Rate Risk Interest rate risk consists of two components: (i) To the extent that payments made or received on the Company’s monetary assets and liabilities are affected by changes in the prevailing market interest rates, the Company is exposed to interest rate cash flow risk. 23 AVINO SILVER & GOLD MINES LTD. Notes to the condensed consolidated interim financial statements For the six months ended June 30, 2015 and 2014 (Expressed in Canadian dollars) (unaudited) 20. FINANCIAL INSTRUMENTS (continued) (c) Market Risk (continued) (ii) To the extent that changes in prevailing market rates differ from the interest rates on the Company’s monetary assets and liabilities, the Company is exposed to interest rate price risk. In management’s opinion, the Company is not exposed to significant interest rate cash flow risk as the Company’s finance lease obligations and equipment loan bear interest at fixed rates. Foreign Currency Risk Foreign currency risk is the risk that the fair value or future cash flows of a financial instrument will fluctuate due to changes in foreign exchange rates. The Company is exposed to foreign currency risk to the extent that the following monetary assets and liabilities are denominated in Mexican pesos and US dollars: June 30, 2015 December 31, 2014 MXN USD MXN USD Cash and cash equivalents $ 2,180,631 $ 2,281,637 $ 2,532,442 $ 3,382,302 Amounts receivable - 2,287,531 - 1,350,874 Accounts payable and accrued liabilities (18,299,463 ) (1,461,439 ) (10,805,057 ) (786,490 ) Finance lease obligations (346,786 ) (2,909,585 ) (908,005 ) (2,788,356 ) Equipment loan - (389,567 ) - - Warrant liability - (51,653 ) - (206,611 ) Net exposure (16,465,618 ) (243,076 ) (9,180,620 ) 951,719 Canadian dollar equivalent $ (1,307,968 ) $ (303,601 ) $ (722,056 ) $ 1,104,088 Based on the net Canadian dollar denominated asset and liability exposures as at June 30, 2015, a 10% fluctuation in the Canadian/Mexican and Canadian/US exchange rates would impact the Company’s earnings for the six months ended June 30, 2015, by approximately $305,035 (December 31, 2014 - $45,188). The Company has not entered into any foreign currency contracts to mitigate this risk. Price Risk Price risk is the risk that the fair value or future cash flows of a financial instrument will fluctuate due to changes in market prices, other than those arising from interest rate risk or foreign currency risk. The Company is exposed to price risk with respect to its accounts receivable, as certain trade accounts receivable are recorded based on provisional terms that are subsequently adjusted according to quoted metal prices at the date of final settlement. Quoted metal prices are affected by numerous factors beyond the Company’s control and are subject to volatility, and the Company does not employ hedging strategies to limit its exposure to price risk. At June 30, 2015, based on outstanding accounts receivable that were subject to pricing adjustments, a 10% change in the market price of silver would have an impact on net earnings of approximately $452,388 (December 31, 2014 - $489,808), and a 10% change in the market price of gold would have an impact on net earnings of approximately $145,001 (December 31, 2014 - $210,058). The Company is exposed to price risk with respect to its investments in related companies and its investments in other companies as certain of these investments are carried at fair value based on quoted market prices. Changes in market prices result in gains or losses being recognized in net income (loss). At June 30, 2015, a 10% change in market prices would have an impact on net earnings of approximately $8,366 (December 31, 2014 - $5,389). The Company’s profitability and ability to raise capital to fund mineral resource exploration is subject to risks associated with fluctuations in mineral prices. Management closely monitors commodity prices, individual equity movements, and the stock market to determine the appropriate course of action to be taken by the Company. 24 AVINO SILVER & GOLD MINES LTD. Notes to the condensed consolidated interim financial statements For the six months ended June 30, 2015 and 2014 (Expressed in Canadian dollars) (unaudited) 20. FINANCIAL INSTRUMENTS (continued) (d) Classification of Financial Instruments IFRS 7 Financial Instruments: Disclosures establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value as follows: Level 1 – quoted prices (unadjusted) in active markets for identical assets or liabilities; Level 2 – inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly (i.e., as prices) or indirectly (i.e., derived from prices); and Level 3 – inputs for the asset or liability that are not based on observable market data (unobservable inputs). The following table sets forth the Company’s financial assets and financial liabilities measured at fair value on a recurring basis by level within the fair value hierarchy as at June 30, 2015: Level 1 Level 2 Level 3 Total Financial Assets Cash and cash equivalents $ 3,256,186 $ - $ - $ 3,256,186 Investments in related companies 77,643 - - 77,643 Investments in other companies 46,000 - - 46,000 Financial Liabilities Warrant liability - - (64,514 ) (64,514 ) $ 3,379,829 $ - $ (64,514 ) $ 3,315,315 21. SUBSEQUENT EVENTS Prepayment Agreement– On July 8, 2015, the Company entered into a concentrates prepayment agreement with Samsung C&T U.K. Limited (“Samsung”). Pursuant to the agreement, Avino will sell concentrates produced from the ET zone of the Avino mine area property on an exclusive basis to Samsung for a period of 24 months, and Samsung agreed to make a prepayment of US$10,000,000 for the concentrates. Samsung will pay for the concentrates at the prevailing metal prices for their silver, copper, and gold content at or about the time of delivery, less treatment, refining, shipping and insurance charges. Interest will be charged on the prepayment at a rate of LIBOR (3 month) plus 4.75%, and the prepayment will be repaid in 15 consecutive equal monthly instalments starting in June 2016. The prepayment is secured by the concentrates produced under the agreement and by the common shares of Bralorne Gold Mines Ltd. The US$10,000,000 prepayment was received from Samsung on August 14, 2015. Share issuances and stock option cancellation – Subsequent to the six months ended June 30, 2015, the Company issued 10,400 common shares under the prospectus supplement for net proceeds of $13,164 (US$10,100) and issued 5,000 common shares upon the exercise of stock options for gross proceeds of $5,100. Subsequent to the six months ended June 30, 2015, the Company also cancelled 50,000 stock options exercisable at $1.90 with an expiry date of December 22, 2019. 25
